       Case 2:20-cv-02166-KJD-EJY Document 17 Filed 06/15/21 Page 1 of 1



1    Mitchell D. Gliner, Esq.
     Nevada Bar #003419
2
     3017 West Charleston Blvd.,#95
3    Las Vegas, NV 89102
     (702)870-8700
4
     (702)870-0034 Fax
     mgliner@.glinerlaw.com
5
     Attorney for Plaintiff
6
                                    UNITED STATES DISTRICT COURT
7
                                        DISTRICT OF NEVADA

8
     RONALD L. BISHOP,
9

            Plaintiff,                                        Case No. 2:20-cv-02166-KJD-EJY
10

     vs.
11


12   TRANS UNION LLC                                          STIPULATION AND ORDER FOR
                                                              DISMISSAL WITH PREJUDICE
13
            Defendants.
14


15          Pursuant to F.R.C.P. 41(a)(l)(ii) and local rule 7-1(b) it is hereby stipulated by the parties
16   hereto that Defendant Trans Union LLC be dismissed      with prejudice, each party to bear their owi
17   costs and attorney's fees.
18   MITCHELL D. GLINER,ESQ.                               QUILLING,SELANDER,LOWNDS,
                                                           WINSLETT & MOSER,P.C.
19


20   /y/ Mitchell Gliner                                  /s/Jennifer Ber^h
     MITCHELL D. GLINER,ESQ.                               JENNIFER BERGH,ESQ.
21   Nevada Bar No.003419                                  Nevada Bar No.014480
     3017 W. Charleston Blvd. # 95                         6900 N. Dallas Parkway, Suite 800
22
     Las Vegas, Nevada 89102                               Piano, TX 75024
23   Attorney for Plaintiff                                Attorney for Defendant

24


25
     IT IS SO ORDERED this        14th day of.June    _,2021.

26


27                                         UNITED STATES DISTRICT JUDGE

28
